PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Batchelder et al.
Application No. 16/240,950
Filed: January 07, 2019
For: TECHNOLOGIES FOR INDICATING DECEPTIVE AND TRUSTWORTHY RESOURCES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 26, 2021 and supplemented November 04, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed April 29, 2021. The issue fee
was timely paid on June 24, 2021. Accordingly, the application became abandoned on 
June 25, 2021. A Notice of Abandonment was mailed June 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration for Dennis Batchelder, Jia Hong, Neil Comisioneru, Andrey Grebenik and Pavel Braginskiy, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 


In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist  at (571) 272-2581.  

	


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions